DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A (Figs. 1-12) in the reply filed on January 13, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the interior surface of the blade" in line 3. There is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1- is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buchok et al (US 2009/0312610; “Buchok”).
Claim 1, Buchok discloses a speculum (Fig. 1A), comprising: a handle portion (Fig. 4A; 134) including a proximal end (lower end), a distal end (upper end) and at least one sidewall (wall that 134 points towards) connecting the proximal end and the distal end (Fig. 4A) and having a cavity (Fig. 4A; generally where 139 points) in the sidewall thereof (Fig. 4A); a lower blade (132) connected to the handle portion (Fig. 4A); an upper blade (Fig. 1A; 120) movably connected to the lower blade (Figs. 1A; paragraphs [0038] and [0060]) , the upper and lower blades being configured to move relative to one another between a closed state and an open state (Fig. 1A; paragraphs [0038] and [0060]); and a lighting assembly (Fig. 10B; paragraph [0044]; 160) comprising at least one light source (164) and at least one energy storage device (166), said lighting assembly being at least partially disposed in the cavity in the sidewall of the handle portion (Figs. 1A and 12). 
Claim 2, Buchok discloses the speculum of claim 1, Buchok also discloses wherein the lighting assembly further comprises a light guide (Fig. 11) extending from the handle portion to an interior space (Fig. 4B; 133; paragraph [0046]) of the lower blade (Fig. 1A; paragraph [0046]).
Claim 3, Buchok discloses the speculum of claim 1, Buchok also discloses wherein the light guide is in communication with the light source that comprises a light-emitting diode (LED) (Fig. 1A; paragraphs [0044]-[0046]).
Claim 4, Buchok discloses the speculum of claim 1, Buchok also discloses wherein the light source comprises a white LED (paragraph [0045]).
Claim 5, Buchok discloses the speculum of claim 1, Buchok also discloses wherein the at least one energy storage device is a battery (paragraph [0044]).
Claim 6, Buchok discloses the speculum of claim 1, Buchok also discloses wherein the at least one energy storage device is a single-use non-rechargeable storage device (paragraph [0044]; even a battery that could be recharged is non-rechargeable if it is disposed of and paragraph [0023] mentions that the entire device is for single use).
Claim 7, Buchok discloses the speculum of claim 1, Buchok also discloses wherein the upper and lower blades are formed from a transparent material comprising one or more of acrylic, polypropylene, polyester, polyethylene, polycarbonate, polyamide, and to polystyrene (paragraph [0036]).
Claim 8, Buchok discloses the speculum of claim 1, Buchok also discloses wherein the lighting assembly further comprises a removable tab (Fig. 12; 165) separating the at least one energy storage device and the at least one light source (paragraph [0044]), wherein the lighting assembly is configured to cause the energy storage device to power the at least one light source to illuminate when the tab switch is removed (paragraph [0044]).
Claim 9, Buchok discloses the speculum of claim 2, Buchok also discloses further comprising a smoke evacuation channel (paragraph [0039]) merged with the lighting assembly (paragraph [0039]).
Claim 10, Buchok discloses the speculum of claim 9, Buchok also discloses wherein the smoke evacuation channel is provided in the light guide (paragraph [0039]).
Claim 11, Buchok discloses a speculum (Fig. 1A) comprising: a lower member (Fig. 4A) including a handle (region that 134 points towards) and a lower blade (132); an upper blade (Fig. 2) movable relative to the lower member between an open state and a closed state (Fig. 1A; paragraphs [0038] and [0060]); a lighting assembly (Fig. 10B; 160) comprising at least one light source (164), at least one power source (166) and a removable tab (Fig. 12; 165), wherein the lighting assembly further includes a housing (Fig. 10A; 161) at least partially enclosing the at least one power source (Figs. 11 and 12), and the handle is configured to at least partially enclose the housing (Figs. 1A and 12), and wherein the removable tab extends from the housing (Fig. 12) and the lighting assembly is configured to energize the at least one light source when the removable tab is removed (paragraph [0044]).
Claim 12, Buchok discloses the speculum of claim 11, Buchok also discloses wherein the removable tab electrically separates the energy storage device from the at least one light source (Fig. 1A; paragraph [0044]).
Claim 13, Buchok discloses the speculum of claim 12, Buchok also discloses wherein the removable tab is located between the at least one energy storage device and the at least one light source, and when the removable tab is removed, the lighting assembly is configured to electrically connect the energy storage device to the at least 
Claim 14, Buchok discloses the speculum of claim 11, Buchok also discloses wherein the housing includes a slit opening (Fig. 12; where 163 points) and the removable tab extends through the slit opening (Fig. 12).
Claim 15, Buchok discloses the speculum of claim 11, Buchok also discloses wherein the handle includes a cavity (Fig. 4A; generally where 139 points) therein and the housing is disposed in the cavity in the handle (Figs. 1A and 12).
Claim 16, Buchok discloses the speculum of claim 11, Buchok also discloses wherein the at least one light source is held by the housing (Fig. 10A; paragraph [0044]).
Claim 17, Buchok discloses the speculum of claim 11, Buchok also discloses wherein the at least one light source is one of a single wavelength light-emitting diode (LED) and a multiple wavelength LED (paragraph [0045]).
Claim 18, Buchok discloses the speculum of claim 17, Buchok also discloses wherein the at least one light source is a white LED (paragraph [0045]).
Claim 19, Buchok discloses the speculum of claim 11, Buchok also discloses wherein the lighting assembly further comprises a light guide (Fig. 11) extending from the handle to an interior space of the lower blade (Figs. 1A and 12; paragraph [0046]).
Claim 20, Buchok discloses the speculum of claim 19, Buchok also discloses wherein the lower blade includes a recess (Fig. 4A; recess running from handle to blade) and the light guide is positioned within the recess (Figs. 1A and 12; paragraph [0046]).
Claim 21, Buchok discloses the speculum of claim 11, Buchok also discloses wherein the upper and lower blades are formed from a transparent material comprising one or more of acrylic, polypropylene, polyester, polyethylene, polycarbonate, polyamide and polystyrene (paragraph [0036]).
Claim 22, Buchok discloses a medical device (Fig. 1A) for retracting tissue (abstract), comprising: a handle (Fig. 4A) including a proximal end (upper end), a distal end (lower end) and at least one sidewall (wall that 134 generally points towards) connecting the proximal end and the distal end (Fig. 4A) and having a cavity (inside that that 139 generally points towards) in the sidewall thereof (Fig. 4A); a blade (132) extending at an angle from the proximal end of the handle (Fig. 4A); a lighting assembly (Fig. 10B) comprising at least one light source (164), wherein said lighting assembly is at least partially disposed within the cavity in the sidewall of the handle (Figs. 1A and 12).
Claim 23, Buchok discloses the speculum of claim 22, Buchok also discloses wherein the lighting assembly further comprises at least one power source (Fig. 10B; paragraph [0044]; 166).
Claim 24, Buchok discloses the speculum of claim 22, Buchok also discloses wherein the lighting assembly further comprises a light guide (Fig. 11) extending from the handle to an interior surface of the blade (Figs. 1A and 12; paragraph [0046]).
Claim 25, Buchok discloses a medical device (Fig. 1A) for retracting tissue (abstract), comprising: a handle (Fig. 4A including a proximal end (upper end) and a distal end (lower end); a blade (132) extending at an angle from the proximal end of the handle (Fig. 4A); a lighting assembly (Fig. 10B; 160) comprising at least one light 
Claim 26, Buchok discloses the speculum of claim 25, Buchok also discloses wherein the lighting assembly further includes at least one power source (Fig. 10B; paragraph [0044], 166) and a housing (Fig. 10A; 161) for at least partially enclosing the at least one power source (Figs. 1A and 12), and the handle is configured to at least partially enclose the housing (Fig. 1A), and the removable tab extends from the housing (Figs. 1A and 12).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8096945. 


Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9307897. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9913577. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 10278572. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10368733. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims read on the current claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931. The examiner can normally be reached M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZADE COLEY/Primary Examiner, Art Unit 3775